Citation Nr: 1023737	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder to 
include secondary to hemorrhoids.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Philadelphia, Pennsylvania.  The case was certified to the 
Board by the Pittsburgh, Pennsylvania RO.

In June 2008, the Veteran testified before a Decision Review 
Officer.  A transcript of that hearing is of record.


FINDING OF FACT

A back disorder is not etiologically related to service or to 
a service connected disorder.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
service, and it was not caused and it is not aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence was to be 
provided by the claimant and what part VA would attempt to 
obtain.  The appellant was provided notice how disability 
ratings and effective dates are determined in March 2007.  
The Veteran was notified of the information needed to 
establish secondary service connection in the March 2009 
statement of the case.  The claim was readjudicated in a 
November 2009 supplemental statement of the case.  Thus, any 
timing error was cured and rendered nonprejudicial.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order. 

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.
 
A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non- 
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice- 
connected disease.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

The Veteran contends that his current back disability is the 
result of an in-service injury incurred while lifting 
artillery shells.  See June 2008 Hearing Transcript, p. 8.  
In a March 2007 statement, the Veteran suggested that his 
back disorder is related to his service-connected 
hemorrhoids.

The Veteran's service treatment records include a November 
1967 note which records complaints of neck pain over the 
prior week.  No history of injury was reported.  Following a 
physical examination the clinical impression was tension.  
Also included in service treatment records is a March 1969 
note of the Veteran's complaints of intermittent pain in the 
small of his back with a diagnosis of myalgia and muscle 
strain.  In an August 1969 report of medical history for the 
purposes of separation from service, the Veteran reported 
that he did not experience back trouble.  Clinical 
examination at the Veteran's August 1969 separation 
examination revealed a normal spine.

Amongst the relevant post-service evidence is a November 1984 
Agent Orange examination which noted that an examination 
revealed normal findings.  The Veteran had no complaints 
other than constipation and hemorrhoidal discomfort.  Also 
significant is a statement made by the Veteran in December 
1984 in which the Veteran described a number of ailments he 
had experienced since discharge.  He described having colds, 
bronchitis, hemorrhoids, rashes, ulcers and urinary 
disorders; but made no mention of back pain.  

A January 2005 note from private physician Dr. L.S. reported 
that the Veteran had called her office with complaints of 
back pain which began on Christmas Eve 2004.  A January 2005 
treatment record from Dr. L.S. noted the Veteran's report 
that a month prior he began to experience low back pain.  No 
injury to the back was reported.  In an August 2005 statement 
in support of his claim, the Veteran stated that as an 
artillery crewman, his job was to unload heavy artillery 
shells which caused him to develop a lower back disorder.  
The Veteran additionally stated that two of his doctors who 
treated him for lower back conditions were deceased and that 
records from such doctors could not be obtained. 

In June 2006, the Veteran's employee, R.L., provided a 
statement in support of this claim.  In his statement, R.L. 
stated that he had performed various odd jobs around the 
house for the Veteran since 1972.  R.L. stated that during 
his employment, the Veteran had been hampered by back 
problems.  

In June 2006, the Veteran's wife reported having been married 
to her husband since September 1978, and witnessing that back 
problems kept him from sitting, standing or walking for 
prolonged periods.  In a July 2007 VA medical center 
treatment note, the Veteran stated that his lower back pain 
symptoms began four to seven years prior with no known 
origin.  

In June 2007, the appellant was seen by A.M.H., M.D.  He 
reported a history of low back pain which dated back to 
military service in Vietnam where he served as an infantryman 
and performed repeated heavy lifting.  The appellant stated 
that he had been diagnosed many years ago with degenerative 
changes of the lumbar spine.  Following a physical 
examination the appellant was diagnosed, in pertinent part, 
with chronic low back pain, left lower extremity pain, a 
history of lumbar spinal and lateral recess stenosis, and 
status post lumbar laminectomies.

In a June 2008 statement, the Veteran's physician, Dr. E.J., 
stated that after reviewing the appellant's military record 
it was clear that chronic back pain was directly related to 
his military service and that his artillery service directly 
contributed to his mechanical muscular low back pain.  

At a June 2008 Decision Review Officer Hearing, the Veteran 
testified that he injured his back as a result of 
continuously lifting artillery shells.  See Hearing 
Transcript, p. 8, June 2008.  The Veteran acknowledged that 
he had recently been in a motor vehicle accident during which 
he re-injured his back and neck.  Id. at pgs 5-6.

At a July 2008 VA spine examination the Veteran reported an 
onset of low back pain in approximately 1968, and 
intermittent pain since.  The Veteran stated that while on 
active duty, he hurt his back lifting heavy artillery shells 
and ammunition.  He stated that he was treated with muscle 
relaxants in-service.  It was noted that the Veteran had 
undergone lumbar surgery in October 2006.  A diagnosis of 
mild degenerative lumbar arthritis with chronic pain was 
provided. 

In July 2009, a VA examiner was asked to review the claims 
file and to provide an opinion as to whether the Veteran's 
in-service back strain was related to his present back 
disorder.  The examiner noted that the Veteran's claims file 
was available and reviewed.  It was further noted that 
imaging via MRI demonstrated severe herniations causing 
spinal stenosis.  After a review of the Veteran's records, 
the examiner stated that it would seem that the extent of the 
pathology found on the MRI was far beyond what would be 
expected due to two minor injuries, with the low back 
documented as myalgia and the neck being documented as muscle 
soreness.  The examiner thus concluded that it did not appear 
that the extent of the Veteran's cervical and lumbar 
conditions were the result of or caused by military service. 

In this case, the preponderance of the most probative 
evidence is against finding that the Veteran's back disorder 
is related to service.  Initially, it is significant that 
while service treatment records reveal two documented 
complaints of back and neck pain, these same treatment 
records also show a normal back at service separation.  This 
is evidence that any prior back problem was acute and 
transitory in nature.

Where an in-service injury is not found to be the cause of a 
disability, a continuity of post service symptomatology can 
help to show that a disorder is service-connected.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In this case, 
the evidence includes the statements of the Veteran and of 
his employee R.L. and his wife in support of a case for 
continuity.

Regarding the Veteran's statements in support of his claim, 
the Board notes that the claims file contains reports of 
various medical complaints dated as early as November 1984.  
Significantly, however, there is no documentation regarding 
any complaints of back pain until 2005, over twenty five 
years after the Veteran's separation from active duty.  
Further, in treatment notes dated prior to the Veteran's 
claim for service connection, the appellant specifically 
stated that he began to experience back pain in December 
2004.  See Treatment Notes of Dr. L.S., January 2005.  
Additionally, while the Veteran stated in his June 2005 claim 
that his back pain began in service, in a July 2007 VA 
medical center treatment note it was recorded that the 
appellant reported that his back symptoms began four to seven 
years prior.  

The Veteran's lay statements attempting to link a current 
disorder to service are not competent evidence in support of 
his claim.  The Board acknowledges that it cannot determine 
that lay evidence of symptomatology lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan.  If the Board concludes that the lay 
evidence presented by a Veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to the Veteran's ability to 
prove his claim of entitlement to disability benefits based 
on that competent lay evidence.  Here, however, after 
reviewing the evidence, the Veteran's assertions that his 
back symptomology began in service and continued thereafter 
are of questionable credibility given their inconsistency.  
Again, the Veteran stated in January 2005 that his symptoms 
began in December 2004, he stated in June 2005 that his 
symptoms began in-service, and in July 2007 he asserted that 
his symptoms began between 2000 and 2003.  As such, the 
Veteran's assertions that his symptoms began in-service 
during the 1960s, assertions which were presented in pursuit 
of monetary benefits, are of doubtful credibility.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  

The Veteran's employee, R.L., and his wife are competent, as 
lay people, to report on that which they has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The law provides, however, that matters pertaining to the 
diagnosis and etiology belong to the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Although the Veteran's employee and wife are 
competent to report symptoms they witnessed, they do not have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter such as whether any postservice back complaints of the 
Veteran were due to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have limited probative value.  

The Veteran's claims file contains two medical opinions, one 
in favor of the Veteran's claim and one against it.  Dr. E.J. 
stated that after his review of the military service records 
it was clear that the Veteran's chronic back pain was due to 
service.  In contrast, a VA examiner stated that given the 
minor extent of the Veteran's in-service injuries, it was not 
likely that his present back disorders were the result of or 
caused by military service.  For the reasons stated below, 
the Board finds the opinion of the VA examiner to be of a 
higher probative value.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the Board favors the opinion 
of the Veteran's July 2009 VA examiner.  The Board 
acknowledges the private medical opinion provided by Dr. E.J. 
which stated that the Veteran's in-service complaints were 
related to his present back disorders.  However, Dr. E.J. 
appears to have only examined the service records while the 
VA examiner gave a detailed report of the evidence reviewed 
including the Veteran's service treatment records and claims 
file.  Additionally, the VA examiner, provided a basis for 
his conclusion whereas Dr. E.J. provided no reasons for his 
conclusion whatsoever.  The Board thus finds that the opinion 
of the VA examiner outweighs that of Dr. E.J.  For this 
reason and the reasons stated above, the Board finds that the 
evidence preponderates against finding that the Veteran's in-
service back complaints are related to any current back 
disorder; entitlement to service connection on a direct basis 
is therefore denied.  

Regarding the Veteran's March 2007 claim that his back 
disorder is secondary to hemorrhoids, there is absolutely no 
competent evidence in the claims file whatsoever to support 
this assertion.  While the Veteran's may report his symptoms, 
he is not a doctor and his assertion alone is insufficient to 
show that service connected hemorrhoids proximately caused or 
aggravate his back disorder.  Without medical evidence 
indicating that the Veteran's back disorder may be secondary 
to hemorrhoids, the duty to assist further has not been 
triggered.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons and bases expressed above, the preponderance 
of the evidence is against the Veteran's claim.  Hence, the 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a back disorder to 
include as secondary to hemorrhoids, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


